Citation Nr: 9927921	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  98-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for left ulnar nerve palsy 
(minor), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to June 
1981 and served in the National Guard..

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1997 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which reclassified the veteran's service-connected left 
finger disorder as left ulnar nerve palsy (minor) and 
assigned a schedular 10 percent evaluation for that 
disability.  The veteran perfected a timely appeal to that 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left ulnar nerve palsy (minor) is 
reasonably shown to be productive of severe incomplete 
paralysis.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for left ulnar nerve 
palsy (minor) have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic 
Code 8516 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the current state of a disorder.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. § 4.2.  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. § 4.10.  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In a rating action dated in May 1994, the RO granted service 
connection for a history of a fracture of the left small 
finger and assigned a noncompensable evaluation for that 
disability under the provisions of Diagnostic Codes 5299-5227 
of the VA Schedule for Rating Disabilities.  The RO 
determined that the fracture occurred during appropriate duty 
training in the National Guard in 1985

The severity of left ulnar nerve palsy (minor) is determined, 
for VA rating purposes, by application of the provisions of 
Parts 3 and 4 of the Code of Federal Regulations, and in 
particular 38 C.F.R. § 4.124a and Diagnostic Code 8516 of the 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.

Diagnostic Code 8516 provides that a 10 percent evaluation is 
warranted for mild incomplete paralysis of the ulnar nerve of 
the minor upper extremity.  The next higher evaluation, 20 
percent, will be assigned for moderate incomplete paralysis 
of the ulnar nerve of the minor upper extremity. A 30 percent 
evaluation will be assigned for severe incomplete paralysis 
of the ulnar nerve of the minor upper extremity.  

Complete paralysis of the ulnar nerve of the minor extremity 
is productive of the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers; very marked 
atrophy in the dorsal interspace; thenar and hypothenar 
eminence; loss of extension of the ring and little fingers; 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist and is 
evaluated as 50 percent disabling. 38 C.F.R. § 4.124(a) 
Diagnostic Code 8516 (1998).

The veteran was hospitalized at a VA facility in November 
1995 for claw deformity involving the left hand.  A VA 
examination was conducted in July 1997.  At that time, the 
veteran reported that she sustained an injury to her left 
hand on a weekend drill when she was thrown from a jeep.  She 
indicated that she was right handed. She complained of 
decreased use of the left hand, which has gotten 
progressively worse.  

The examination showed that the veteran had mild tenderness 
about her cubital tunnel.  There was full range of motion of 
her elbow.  There was intrinsic minus deformity of her ring 
and small fingers.  There was full passive motion of both 
fingers in all three joints, decreased sensation in the ulnar 
distribution and decreased grip strength.  She could not 
actively abduct her fingers, but there was no obvious 
intrinsic wasting, or signs of swelling and infection.  X-
rays of the left hand revealed contracture deformity of the 
5th digit without fracture.  The diagnosis was left ulnar 
nerve palsy with intrinsic minus deformity of the ring and 
small fingers.  The examiner commented that she had definite 
weakness of her hand which needed to be addressed.  This was 
disabling to the veteran.

To summarize, the veteran's description of the symptoms 
associated with the left ulnar nerve palsy (minor) is 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet.App. 492 (1992).  However, such statements must be 
reviewed in conjunction with the objective evidence on 
record.

In this regard, the VA examination in July 1997 revealed that 
the veteran had mild tenderness about her cubital tunnel.  
Additionally, she had intrinsic minus deformity of her ring 
and small fingers.  Further, she had decreased sensation in 
the ulnar distribution and decreased grip strength.  
Moreover, she could not actively abduct her fingers.  The 
examiner indicated that there was definite weakness which was 
disabling.

After reviewing the record, it is the Board's judgment that 
the degree of impairment associated with the veteran's 
service-connected left ulnar nerve palsy (minor) "more 
nearly" approximates the criteria for severe incomplete 
paralysis under Diagnostic Code 8516.  38 C.F.R. § 4.7.  
Accordingly, a 30 percent evaluation is warranted for left 
ulnar nerve palsy (minor).

However, the recent VA examination fails to establish the 
presence of complete paralysis of the left ulnar nerve palsy 
(minor).  The examination did not show the presence of very 
marked atrophy in the dorsal interspaces and the thenar and 
hypothenar eminences, loss of extension of the ring and 
little fingers, an inability to spread (or reverse) the 
fingers, or adduct the thumb.  38 C.F.R. § 4.7, Part 4, 
Diagnostic Code 8516.  Accordingly, it is the Board's 
judgment that a rating in excess of 30 percent is not in 
order.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  

However, the pertinent sections do not provide a basis for a 
higher rating.  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule. 38 C.F.R. § 4.3 (1998).


ORDER

A 30 percent evaluation for left ulnar nerve palsy (minor) is 
granted, subject to the laws and regulations governing the 
award and disbursement of monetary benefits.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

